                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

The Goodyear Tire & Rubber Company,                      )
                                                         )
                        Plaintiff,                       )
                                                         )
        v.                                               )       Case No. 19-cv-50276
                                                         )
The Pimps, a/k/a/ The Good Year Pimps,                   )
an unincorporated punk rock band,                        )
Stuart J. Johnson, an Illinois resident,                 )
Anthony David Crisman, an Illinois resident,             )
David John Derosso, an Illinois resident,                )
Michael Neil Hillenburg, an Illinois resident, and       )
Todd A. Cooper, a Wisconsin resident,                    )
                                                         )
                        Defendant.                       )

                     MOTION FOR ENTRY OF CONSENT JUDGMENT

        Plaintiff, The Goodyear Tire & Rubber Company, by and through its counsel, hereby

moves that the Court enter the attached Consent Judgment. In support of this motion, Plaintiff

states that this matter has settled, and all parties to the litigation have agreed to entry of the Consent

Judgment as reflected in the signatures attached thereto.

                Respectfully Submitted,

                                                THE GOODYEAR TIRE & RUBBER COMPANY



Dated: January 2, 2020                          /s/ Jeffrey T. Norberg
                                                Kevin J. McDevitt
                                                Richard B. Biagi
                                                Jeffrey T. Norberg
                                                NEAL & McDEVITT
                                                1776 Ash Street
                                                Northfield, Illinois 60093
                                                (847) 441-9100
                                                kmcdevitt@nealmcdevitt.com
                                                rbiagi@nealmcdevitt.com


                                                    1
                                      jnorberg@nealmcdevitt.com

                                      Counsel for Plaintiff
                                      The Goodyear Tire & Rubber Company

OF COUNSEL:
Theodore R. Remaklus (pro hac vice)
Wood, Herron & Evans, L.L.P.
2700 Carew Tower
441 Vine Street
Cincinnati, Ohio 45202
(513) 241-2324
tremaklus@whe-law.com




                                        2
